        Case: 3:19-cv-01061-jdp Document #: 23 Filed: 10/30/20 Page 1 of 1




                      ‘IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD P. HOUSE,

        Plaintiff,
                                                     Case No. 19-cv-1061-jdp
   v.

MS. P. DEROUIN and MS. S. PLASCH,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case without prejudice.


        /s/                                                   10/30/2020
        Peter Oppeneer, Clerk of Court                        Date
